Appeals from a decision of the Workers’ Compensation Board, filed June 9, 1977 and a corrected decision filed October 14, 1978. On August 27, 1968, while driving a truck for his employer, claimant was involved in an accident and was classified as having a partial permanent disability as the result thereof. Claimant’s employer and its insurance carrier applied for reimbursement out of the Special Disability Fund pursuant to subdivision 8 of section 15 of the Workers’ Compensation Law on the ground that some degree of claimant’s disability was the result of a pre-existing permanent condition of severe hypertension. The board found that "the employer did not have sufficient information to arrive at a good-faith belief as to the nature of extent of prior condition”. Whether the employer had such knowledge is a question of fact for the board’s determination, and if its decision is supported by substantial evidence we should not disturb it (Matter of Milner v *837Country Developers, 43 AD2d 595). An examination of the record in its entirety demonstrates there is substantial evidence and we must affirm. Decision affirmed, with costs to respondents filing briefs against the appellants. Mahoney, P. J., Greenblott, Sweeney, Staley, Jr., and Main, JJ., concur.